Citation Nr: 0310931	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-03 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to November 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claim for entitlement to Service 
Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a).  
The veteran filed notice of disagreement (NOD) in February 
2001 and the RO issued a statement of the case (SOC) in March 
2001.  The veteran filed a substantive appeal perfecting the 
appeal in April 2001.

In the veteran's April 2001 substantive appeal, he requested 
a hearing before a Member of the Board (now, Veterans Law 
Judge) at the local RO.  He later withdrew his hearing 
request in December 2001.  

In September 2002, the Board requested additional development 
of the evidence in this case pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  Subsequently, the Board received 
additional, pertinent evidence, and notified the veteran and 
his representative of the receipt of such evidence in 
December 2002.


REMAND

The veteran and his representative contend that the veteran 
has been cancer free ever since undergoing a radical 
prostatectomy (in December 1999) and therefore meets the 
"good health" requirement for RH benefits under 38 U.S.C.A. 
§ 1922(a).  

The RO last reviewed the issue on appeal in January 2002, at 
which time a supplemental SOC (SSOC) was issued.  Pursuant to 
the Board development, additional evidence has been added to 
the claims file, consisting of copies of records used by the 
Social Security Administration in determining the veteran's 
disability claim, and medical records from the VA Medical 
Center (VAMC) in Buffalo, New York.  However, the Board is 
unable to render a decision on the basis of such evidence at 
this time.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 394 (1993)), the matter on appeal must be 
returned to the RO for consideration of the claim in light of 
all additional evidence added to the record since the 
December 2001 SSOC.

Additionally, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that, via a March 2003 letter, the Board 
provided to the appellant the opportunity to submit 
additional evidence or argument to substantiate his claim.  
However, the record does not include any correspondence from 
the RO&IC specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to this RH insurance claim 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Consequently, although the veteran informed 
the Board in April 2003 that he had no further evidence or 
argument to present, action by the RO&IC, not the Board, is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The RO should provide the appropriate notice, then attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization.  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  

Accordingly, this matter is hereby REMANDED to the RO&IC for 
the following action:  

1.  The RO&IC should furnish to the 
appellant and his representative a letter 
notifying the appellant of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate that claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO&IC's 
letter should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO&IC's letter should also invite the 
appellant to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the appellant's 
response, the RO&IC should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the 
RO&IC should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the 
RO&IC must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO&IC must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After accomplishing the requested 
notification action, and undertaking any 
additional notification and/or development 
action deemed warranted, the RO&IC should 
readjudicate the claim on appeal in light 
of all pertinent evidence (to particularly 
include all evidence added to the claims 
file since the January 2002 SSOC), and all 
pertinent legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO&IC must furnish to 
the appellant and his representative an 
appropriate SSOC (to include citation to 
and discussion of pertinent VCAA laws and 
regulations, and clear reasons and bases 
for the RO&IC's determination) and afford 
the appellant and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



